Interim Decision #1616

Kamm

OF WONG

In Deportation Proceedings
A-13679199
Decided by Board JvJy 11, 1966
Where in deportation proceedings the special inquiry officer failed to determine
whether the entry as a United States citizen of respondent, a section 245 applicant, was made in good faith, the case will be•remanded therefor since an
alien who gained admission on the basis of a knowing and willful false claim
• • to U.S. citizenship has not been "Inspected" under the immigration laws but
an alien who gained admission upon a citizenship claim, honestly believing
herself to be a citizen at the time of entry, has been "inspected" within the
meaning of the immigration laws.
Onanaz:
Order: Act of 1952--Seetion 241(a) (1) [8 U.S.O. 1251(a) (1)]—Excludable
at entry under 8 U.S.C. 213(a) [1948 . Eda—No Jmmigration visa.

This case is before us on appeal from a decision of a special inquiry officer denying the application under. section 245 of the Immigration and Nationality Act and directing the respondent's deportation.
The respondent is a 28-year-old unmarried female, native and
citizen of China, whose only entry into the United States occurred
on January 8, 1952 at which time she secured admission as a United
States citizen. Deportability on the charge stated above has been
conceded. The special inquiry officer found that the respondent was
statutorily ineligible under section 245. For the reasons hereinafter
stated, we will remand the case to the special inquiry officer for
further action.
In Matter of 5—, 9 L & N. Dec. 599 (1962), we held that an alien
who had gained admission to the United States by making a willful
false claim to 'United States citizenship has not been "inspected"
712

Interim Decision #1616
as an alien and is not eligible under section 245. An applicant was
held eligible under section 245 in Matter of F 9 I. & Dec. 54,
a Regional Commissioner's decision approved by the Assistant Com-'
miesioner on October 7, 1960, where the alien presented herself to
an immigrant inspector and stated that she was a United States
citizen, honestly believing this to be the truth. It was concluded
that she had not entered without inspection and reliance was placed.
on prior unreported decisions of the Board in 1946 and 1949. It
seems apparent, therefore, that this has .been the rule since at least
—

194e.

The special inquiry officer discussed our unreported decision in
file A-10764710 (1964), in which we
approved an application under section 215 where the alien secured
entry as a United States citizen but did not willfully or knowingly
y" officer
make the false .claim of citizenship. The special inquiry'
stated that he need not follow that decision shire it had not been
designated. as a precedent and that he would not do so because he
VMS of the opinion that that case had been incorrectly decided. In
Matter of Ant Tick Woo, we relied on Matter of F , supra, and our
two unreported decisions of 1946 and. 1949. We have carefully considered the special inquiry officer's statements as to why he believed
that Matter of Jun Tick Woo had been incorrectly decided but we
are not persuaded by the reasons given by him. As we have indicated
above, it has been the position of the. Board since 1916 that an alien
who honestly believed himself to be a citizen and appeared before en
immigrant inspector can properly be considered. to have been inspected within the meaning of the immigration laws. If he knowingly and willfully falsely claimed_ United _States' citizenship, he
was not inspected. We can perceive no valid rebson for now abandoning this position. Accordingly, we rule that this respondent must
be considered to have been "inspected" within the meaning of section
245 provided that she honestly believed herself to be a United States
citizen and did not knowingly or willfully make a false claim to
citizenship at the time of entry. Since the special inquiry officer
expressly avoided any determination of that matter, we will remand
the case to him for consideration of the question of whether the •
respondent entered in good faith and as to whether She is otherwise
Matter of Jun Tick Woo,

—

eligible for adjustment of status. Our order willauthorize reopening of the hearing if the special inquiry officer considers such action

necessary. In that case, the Service and the respondent may offer
any additional pertinent evidence.
713

Interim Decision 44616
ORDER: It is ordered that the case be remanded to the special
inquiry officer for further proceedings in accordance with the Lore•
going including authorization to consider the hearing reopened if
le deems that action necessary.
It is further ordered that, following further decision of the special

inquiry officer, the case be certified to the Board in accordance with
8 CPR 8.1(c).

714

